Title: From John Adams to Timothy Pickering, 19 July 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy July 19th 1799

Inclosed is a letter from his Excellency Gov. Miflin, copy of one from Chief Justice McKean to him & two letters of Mr Liston. You will restore these letters to Mr. Liston & inform him of the circumstances. Inclosed is my answer to Gov. Miflin which I pray you to seal & to send. Since I received this letter from the Govenor I have received yours of July 12th upon the same subject.
